PER CURIAM.
In this appeal from an order adjudicating appellant (A.Q.) delinquent for committing burglary to a dwelling and grand theft, appellant claims that the State failed to prove beyond a reasonable doubt that the market value of the items stolen by appellant (used clothing and used compact discs) was at least $300.00 on the date of the offense. See §§ 812.014(2)(c)l.; 812.012(10)(a) 1., Fla. Stat. (2003). We agree. Accordingly, we reverse appel*413lant’s conviction and sentence for grand theft and remand for the entry of a conviction and sentence for petit theft of the second degree. See § 812.014(3)(a), Fla. Stat. (2003). See also Pickett v. State, 839 So.2d 860, 861-62 (Fla. 2d DCA 2003), citing Negron v. State, 306 So.2d 104, 108 (Fla.1974), receded from on other grounds, Butterworth v. Fluellen, 389 So.2d 968 (Fla.1980). We affirm without comment appellant’s unchallenged conviction for burglary of a dwelling.
REVERSED; REMANDED WITH INSTRUCTIONS.
DAVIS, BROWNING and HAWKES, JJ., CONCUR.